DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed September 21, 2022 have been received and entered. Claims 2-16, 20-21, 24-30 have been canceled., while claim 22 has been amended. Claims 1, 17-19, 22-24, 31-42 and 43 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 22-24 (Group II) in the reply filed on May 4, 2022 is acknowledged. Claims 1, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Claims 22-23, 31-42 and 43 are under consideration. 

Priority
This application is a 371 of PCT/CN2020/122228 filed on 10/20/2020, which claims priority from foreign application filed in China on 202010764997.3 on 08/03/2020. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 3, 2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 31-34, 37-38, 40-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013) and Yuan et al (CN111019971, dated 4/17/2020). 
Claim interpretation: Claim 22 is drawn to a method for constructing a liver injured mouse model but lacks any active step and therefore claim 22 and claims dependent therefrom are interpreted as a mouse that is genetically modified without any resulting phenotype. It is emphasized that claims are written as wherein clause limited a process claim where the clause fails to give "meaning and purpose to the manipulative steps" set forth in newly amended claim 22. Claim recite a method of making genetically modified mouse but lacks the step of administering doxycycline to induce liver injury or exhibiting any resulting phenotype and therefore interpreted as method to produce genetically modified mouse.
The phrase “sequence is represented by SEQ ID NO” is interpreted by a fragment as it is unclear as to how similar or dissimilar sequences would be represented by SEQ ID Numbers. Therefore, a fragment that has some homology could be represented by claimed sequence.
Regarding claims 22-23, Deng et al teach a method of liver-injured mouse model,  said method comprising the steps of: (i) introducing a pAlb-rtTA-polyA  and TRE-Pmin CMV-uPA into an animal to obtain a transgenic founder animal; 2) backcrossing the transgenic founder animal with scid/bg animals to obtain DNA fragment  bearing animals of the scid/bg background; 3) injecting  of  animals carrying DNA fragment  in scid/bg background with a recombinant adenovirus  resulting in a regulatable animal model of liver injury (claim 17, para. 68-141). Deng et al teach a method to produce a transgenic mouse whose genome comprises pAlb-rtTA-polyA and pTRE-uPA that is a regulatable animal model of liver injury,
Regarding claims 22, 31-34, Deng et al teach that the expression cassette comprises an enhancer fragment of 1.99 kb and a promoter fragment of 0.33 kb located between 10.4-8.5 kb 5 ' upstream of the mouse albumin gene that are fused into an Alb promoter/enhancer of 2.3 kb in length in pAlb-hGH for a specific experimental approach.  The albumin promoter/enhancer sequence is as set forth in sequence 3 (see para. 75-48). Thus, Deng et al teach an expression cassette comprising an enhancer sequence located upstream of an albumin promoter, the enhancer is an albumin enhancer, and the tetracycline transcriptional activation regulator is rtTA (limitation of claim 31-35) (see para. 7, 68).   
With respect to claim 38, 40 and 41, Deng et al further teach that the second expression cassette comprises a tetracycline-inducible promoter, a mouse prourokinase activator sequence and a poly A (see para. 113-118, 187). Deng et al teach a nucleic acid encoding uPA protein comprising the amino acid sequence as set forth in SEQ ID NO: 5 that has 100% sequence identity to SEQ ID NO: 7 (see para. 87, claim 8, see sequence search report). 
Regarding claim 41, Deng et al teach mouse uPA protein is encoded by the nucleic acid sequence as set forth in SEQ ID NO: 4 that has 100% sequence identity to nucleotides 1-1302 of SEQ ID NO: 6 (see claim 9 and SEQ ID NO 4 of ‘123 and attached sequence search report). It is further disclosed that Kozak sequence are included for enhanced expression. upstream of uPA in second cassette (see para. 90). It would be obvious for one of ordinary skill in the art to use liver-specific promoter, enhancer, tetracycline transcriptional activation regulator and poly A of the first expression cassette as suggested in Deng. Further, construction of two expression cassette for dual promoters and insertion of terminators in “tail to tail” configuration was routine in the art as evident from Tu (see para. 27,52). It is disclosed that the cassette expressing a target protein flanked by Promoter A and rabbit poly A sequence, the other cassette expressing RUM 873 flanked by Promoter B and a BGH polyA sequence (see figure 6) (limitation of 37 and 42).
Deng et al differs from claimed invention by not disclosing (i) wherein pTRE-uPA is followed by polyA and pAlb-rtTA-polyA and pTRE-uPA-polyA are placed on the same targeting vector, and (ii) target sequence is inserted into Rosa 26 site using a targeting vector. 
Yuan cure the deficiency by providing motivation for targeted insertion to overcome the problem associated with random gene transgenesis. Yuan teaches that the system has high editing efficiency and targeting, ease of targeting, more accurate experimental operations, and high efficiency. It is further disclosed that "gene efficiency and integration site uncertainty" in conventional randomly transgenic mice of the prior art is addressed by construction of animal models is characterized by high gene editing efficiency and defined integration site (page 6, last para. and 7 first para). Yuan teaches construction of a mouse model for conditional over expression of gene of interest (HPV E6) at the ROSA26 site (abstract). Regarding claim 22, Yuan further teaches ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest since this site belongs to a safe harbor region and  site-directed insertion of an exogenous gene does not affect the expression of other genes (see page 7, para. 2).
Yuan teaches a method of constructing a targeting vectors using in-Fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed E6 sequences as Cre-LoxP inducible expression systems, the vectors comprising “Promoter-loxP-StoploxP-Kozak-HPV E6-Screening Marker-polyA". Yuan et al teach a method of constructing a mouse model for conditional overexpression of a gene of interest (HPV E6 gene) at ROSA26 site. It is further disclosed that the  ROSA26-seqF l/ROSA26-seqRl located outside the 5 'homology arm and within the repair donor fragment, respectively, as the pair of primers amplifies to produce PCR products, and the donor of interest is efficiently inserted 5' of the mouse genome; ROSA26-seqF2/ROSA26-seqR2 is located within the fragment of the repair donor and outside the 3 'homology arm, respectively, and the target donor is efficiently inserted 3' of the mouse genome as the pair of primers amplifies to produce PCR products ( see page 9 last para. to page 10). Yuan et al teach a targeting vector containing promoter, Kozak, gene of interest and poly A and 5 'homology and a 3' homology arm. Yuan further employs CRISPR-Cas9 system, this system primarily utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the protogenic adjacent sequence (PAM sequence, NGG) of the gene of interest under the guidance of sgRNA, the HNH domain on Cas9 cleaves the single stranded DNA that is complementary to the sgRNA, the RuvC domain cleaves the non-complementary single strand, and site-directed knock-in of gene fragments are achieved by homology-directed repair (HDR) in the presence of the template strand (see figure 1 and 2, pages 6-7, 9 ). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of using cassettes containing pAlb-rtTA-polyA and pTRE-uPA as disclosed in Deng in preparing a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA using a 5 'homology arm- 3' homology arm of  Rosa26 target site as disclosed in Yuan, for making a mouse model of liver injury, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest as this site belongs to a safe harbor region and site-directed insertion of an exogenous gene does not affect the expression of other genes (see para. 40 of Yuan).  The art further provided motivation for targeted insertion to overcome the problem associated with random gene transgenesis (see above). Other limitation of using dual promoter expression cassette, absent evidence of any superior results, it would be obvious for one of ordinary skill in the art to place the first and second cassette either in the direct direction (head to tail) or in the reverse direction (tail to tail configuration) as evidenced by the teaching of Tu.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) first and second expression cassette to produce a regulatable animal model of liver injury,  and (ii) construction of targeting vectors using in-fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed gene sequences as Cre-LoxP inducible expression systems at ROSA26 site and utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the PAM sequence of the gene of interest in presence of sgRNA, Thus, it would be obvious for one ordinary skill in the art seeking to produce liver-injured mouse model to prepare a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA and a 5 'homology arm and a 3' homology arm for constructing a mouse model of liver injury. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 22, 31, 35-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of Guo et al (CN105331635A, dated 02/17/2016).
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing tetracycline transcription activation factor is Tet-On 3G and tetracycline-inducible promoter is PRE3G or TetO6. 
Guo et al teach using Tet-On inducible system comprising pLVX-TRE3G-RFP-EF1a-TetON3G or pLVX-TETO6-RFP-EF1a-TetON3G (see claim 5), wherein the inducible promoter is TetO6 or TRE3G and rtTA is rtTA3 or TetON3G (see page 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of making a mouse model of liver injury  as disclosed in Deng and Yuan by substituting rtTA, a tetracycline transcription activation regulating factor and tetracycline inducible promoter TRE3G with functionally equivalent Tet-On3G and TetO6 tetracycline transcription activation regulating factor and tetracycline inducible promoter respectively as disclosed in Guo, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported tetracycline transcription activation regulating factor TetON3G and inducible promoter TETO6 works efficiently resulting in higher gene expression.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 22, 31, 37, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of  Enenkel (USPGPUB20110312029, dated 12/22/2011).
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing that (i) polyA in the first cassette is HGH polyA, SV40 polyA, BGH polyA, rbGlob polyA, SV40 late polyA or rbGlob polyA; and (ii) polyA in second construct is rabbit polyA, SV40 polyA, hGH polyA, BGH polyA, rbGlob polyA, SV40 late polyA or rbGlob polyA.
	Enenkel teaches optimizing expression cassette by selecting polyadenylation signals that includes signals from bovine growth hormone BGH, simian virus 40 late and early region, rabbit beta-globin, mouse or human immunoglobulins, polyoma virus late region (see para. 6). Enenkel further teaches newly identified HGH polyadenylation signal, that outperforms the strong polyadenylation signals BGH and SV40 late (see para. 9 and 10).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of making a mouse model of liver injury as disclosed in Deng , Yuan and Tu by substituting poly A of first and second cassette with functionally equivalent HGH and BGH poly A as disclosed in Enenkel, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using different polyA in first and second cassette.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 22, 38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101748123, dated 6/23/2010) as evidenced by Tu (US20130130385, dated 5/23/2013), Yuan et al (CN111019971, dated 4/17/2020) as applied above and further in view of Lee et al (USPGPUN US20140142160A, dated 11/12/2011 and sequence search report).
Claim interpretation: The phrase sequence is represented by SEQ ID NO is interpreted by a fragment as it is unclear as to how similar or dissimilar sequences would be represented by SEQ ID Numbers. Therefore, a fragment that has some homology could be represented by claimed sequence.
The teaching of Deng and Yuan have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing the 5' end homologous arm sequence is represented by SEQ ID NO. 4 or a complementary sequence thereof; and the 3' end homologous arm sequence is represented by SEQ ID NO.5.
Lee et al teach a 5’ homologous arm sequences as set forth in SEQ ID NO 3281 that is represented by SEQ ID NO: 4 and 3’ homologous arm sequence as set forth in SEQ ID NO 3282 that is represented by SEQ ID NO: 5 of the Rosa26 site (see sequence search results). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior at to modify the method of using cassettes containing pAlb-rtTA-polyA and pTRE-uPA as disclosed in Deng in preparing a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA using  a 5 'homology arm- 3' homology arm of  Rosa26 target site as disclosed in Yuan  as evident from Lee,  for making a mouse model of liver injury, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because ROSA26 site of mouse chromosome 6 is selected as the specific insertion site of the gene of interest as this site belongs to a safe harbor region and site-directed insertion of an exogenous gene does not affect the expression of other genes (see para. 40 of Yuan).  The art further provided motivation for targeted insertion to overcome the problem associated with random gene transgenesis (see above). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) making liver-injured mouse model , (ii) construction of targeting vectors using in-fusion cloning technology to construct homologous recombination vectors carrying conditionally overexpressed gene sequences as Cre-LoxP inducible expression systems at ROSA26 site and utilizes Cas9 nuclease to mediate a double strand break 3 bases upstream of the PAM sequence of the gene of interest in presence of sgRNA at Rosa26 site, It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicants disagree with the rejection arguing that the technical feature disclosed in the amended claim 22 wherein the target site is Rosa26 site is new and not obvious over the cited prior art. Applicant argues that Deng and Tu does not disclose the technical solution of the target site is Rosa26 site. Yuan (reference 3) discloses target site of a transgene is Rosa 26 site but function of the teaching is different from the technical solution disclosed in the instant application. The technical solution of the present application is to provide targeting vector that can spontaneously induce liver-injury model. Applicant argues that those skilled in the art would have found no motivation to combine Yuan (Reference 3) with Reference 1 (Deng)| to obtain the technical solution in the amended claim 22 of the present application. Applicants’ arguments have been fully considered, but are not found persuasive.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Yuan et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of inserting the target sequence at the Rosa 26 site is to avoid interference effects of adjacent sequences on the genome to facilitate normal growth of the mouse.  In response to applicant’s argument that there is no motivation, it should be noted that Yuan provide explicit motivation for insertion of target gene of interest at Rosa 26 site since this site belongs to a safe harbor region and site-directed insertion of an exogenous target gene does not affect the expression of other genes (see page 7, para. 2). To the extent that Yuan et al. describe and provide motivation to one of ordinary skill in the art to insert target gene at Rosa 26 site, the rejection is applicable to the instant case. Applicants' selective reading of Yuan et al. ignores the teachings of the primary reference of Deng et al. There is no requirement for Yuan et al. to teach that which is clearly taught by Deng and Tu. A person of skill in the art would be motivated to combine the teachings of prior at to modify the method of using cassettes containing pAlb-rtTA-polyA and pTRE-uPA as disclosed in Deng in preparing a targeting vector containing pAlb-rtTA-polyA and pTRE-uPA using a 5 'homology arm- 3' homology arm of  Rosa26 target site as disclosed in Yuan, for making a mouse model of liver injury, as instantly claimed, with a reasonable expectation of success.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provide a targeting vector that can spontaneously induce liver-injury) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 18-19 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

	Withdrawn-Claim Rejections - 35 USC § 112
Claims 22-23, 31-42 and 43 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claim 22 obviates the basis of the rejection. 

Claim Objections
Claim 22 is objected to the method steps:  In the instant case claim 22 recites four wherein clause without reciting the actual step. There is a typographical error in the last wherein cause.  It is suggested that applicant should consider replacing phrase “wherein the method comprises to –said method comprises--.  It is further suggested that method step should be recited first and wherein clauses should be recited after the method steps limiting the targeting vector etc. For example, the following claim 22 in part is drafted by the examiner and presented to applicant for consideration: 
A method for constructing a liver-injured mouse model, said method comprising 
injecting a nucleic acid composition into a fertilized egg from immunodeficient mouse, wherein the nucleic acid composition comprises a targeting vector and a CRISPR/Cas9 composition for double-strand breakage of a mouse genome sequence at the target site, 
wherein the targeting vector contains a target sequence, and a 5' end homologous arm sequence and a 3' end homologous arm sequence for mediating insertion of the target sequence into a target site in a mouse genome, 
wherein the target sequence comprises a first expression cassette and a second expression cassette located downstream of the first expression cassette, 
wherein the first expression cassette has following elements connected in series in sequence: a liver-specific promoter, a tetracycline transcription activation regulating factor and a first polyA; and the second expression cassette has following elements connected in series in sequence: a second polyA, a mouse prourokinase activator encoding gene and a tetracycline- inducible promoter, 3Atty Docket No.: OP121300661US App. Ser. No.: 17/611,882 
wherein the liver-specific promoter drives expression of the tetracycline transcription activation regulating factor in a direction from upstream to downstream, and the tetracycline- inducible promoter drives expression of the mouse prourokinase activator encoding gene in a direction from downstream to upstream; and 
wherein the target site is Rosa26 site
transplanting the fertilized eggs into bodies of pseudo-pregnant female mouse, and 
screening for a mouse whose genome comprises insertion of the target sequence from offspring of the pseudo-pregnant female mice, thereby obtaining the liver-injured mouse model, 
Appropriate correction is required.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shearwin et al (Trends Genet. 2005 June; 21(6): 339–345) teaches convergent promoters. It is known in art that two promoters are transcribed in opposite directions, gene expression may be inhibited by transcription from the formed antisense RNA, and insertion of a transcription terminator will eliminate this negative effect (see under outlook section).
 Song et al The American Journal of Pathology, Vol. 175, No. 5, 1975-1983 (Year: 2009).
Zhou et al (World J Gastroenterol 2012 April 28; 18(16): 1892-1902) teach liver specific and inducible expression of uPA resulting in severer liver injury.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632